
	

115 S1413 IS: Teachers Are Leaders Act 
U.S. Senate
2017-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1413
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2017
			Mr. Coons (for himself, Mrs. Ernst, Mr. Grassley, and Mr. Reed) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To authorize the Secretary of Education to award grants to establish teacher leader development
			 programs.
	
	
		1.Short title
 This Act may be cited as the Teachers Are Leaders Act .
 2.Teacher leader development programTitle II of the Higher Education Act of 1965 (20 U.S.C. 1021 et seq.) is amended— (1)in section 200—
 (A)by redesignating paragraphs (21), (22), and (23), as paragraphs (22), (23), and (24), respectively; and
 (B)by inserting after paragraph (20) the following:  (21)Teacher leaderThe term teacher leader means a teacher who carries out formalized leadership responsibilities based on demonstrated school needs, while maintaining a role as a classroom instructor.; and
 (2)in section 202— (A)in subsection (b)(6)(C), by striking subsection (f) or (g) and inserting subsection (g) or (h);
 (B)in subsection (c)— (i)in paragraph (1), by inserting a teacher leader development program under subsection (f), after subsection (e),; and
 (ii)in paragraph (2), by striking subsection (f) and inserting subsection (g); (C)by redesignating subsections (f), (g), (h), (i), (j), and (k), as subsections (g), (h), (i), (j), (k), and (l), respectively; and
 (D)by inserting after subsection (e) the following:  (f)Teacher leader development program (1)In generalA teacher leader development program carried out with a grant awarded under this section shall involve the professional development of teachers, as described in paragraph (2), who maintain their roles as classroom teachers but who also carry out formalized leadership responsibilities to increase the academic achievement of students and promote data-driven instructional practices that address the demonstrated needs at their schools, such as—
 (A)development of curriculum and curricular resources; (B)facilitating the work of committees and teams;
 (C)family and community engagement; (D)school discipline and culture;
 (E)peer observations and coaching; or (F)dual enrollment instruction.
 (2)Professional developmentThe professional development of teachers in a teacher leader development program carried out with a grant awarded under this section shall include—
 (A)one year of professional development, training, and support that may— (i)include—
 (I)the engagement of teachers in rigorous coursework and fieldwork relevant to their role as a teacher leader, including available teacher leader standards; and
 (II)regular observations and professional support from— (aa)a principal, vice principal, or a designated instructional leader of the school;
 (bb)a representative from the institution of higher education that is a partner in the eligible entity;
 (cc)a representative from another entity that is a partner in the eligible entity; and (dd)another member of the teacher leader cohort, if applicable, or a peer teacher; and
 (ii)result in the awarding of a credential in teacher leadership; and (B)one or 2 additional years of support from a principal, vice principal, or a designated instructional leader of the school, a representative from the institution of higher education that is a partner in the eligible entity, and a representative from another entity that is a partner in the eligible entity.
 (3)Teacher leader development program planIn carrying out a teacher leader development program under this section, an eligible entity shall develop a plan that shall describe—
 (A)how the work hours of teacher leaders will be allocated between their classroom responsibilities and responsibilities as a teacher leader, which may include a description of whether the teacher leader will be relieved from teaching duties during their participation in the teacher leader development program;
 (B)how the partnership will support teacher leaders after the first year of professional development in the program; and
 (C)how teacher leader activities could be sustained by the eligible partnership after the program concludes, which may include a description of opportunities for the teacher leaders to assist in the educator preparation program at the institution of higher education in the partnership.
 (4)Selection of teacher leaders; use of fundsIn carrying out a teacher leader development program under this section, an eligible entity— (A)shall select a teacher for participation in the program—
 (i)who— (I)is fully certified to teach in the State in which the high-need local educational agency that is a partner in the eligible entity is located;
 (II)is employed by a high-need local educational agency that is a partner in the eligible entity;
 (III)has not less than 3 years of teaching experience; and (IV)submits an application for participation to the eligible entity; and
 (ii)based on selection criteria that includes— (I)demonstration of strong content knowledge or a record of accomplishment in the field or subject area the teacher will support as a teacher leader; and
 (II)demonstration of attributes linked to effective teaching that is determined through interviews, observations, artifacts, student achievement, or performance assessments, such as those leading to an advanced credential;
 (B)may develop admissions goals and priorities for the teacher leader development program that— (i)are aligned with the demonstrated needs of the school or high-need local educational agency in which the teacher is employed;
 (ii)considers cultural competencies that would make the applicant effective in the applicant's teacher leader role; and
 (iii)considers whether the teacher has substantial teaching experience in the school in which the teacher is employed or in a school that is similar to the school in which the teacher is employed;
 (C)shall use the grant funds to pay for costs of training and supporting teacher leaders for not less than 2 years and not more than 3 years;
 (D)may use the grant funds to pay for a portion of a stipend for teacher leaders if such grant funds are matched by additional non-Federal public or private funds as follows:
 (i)During each of the first and second years of the grant period, grant funds may pay not more than 50 percent of such stipend.
 (ii)During the third year of the grant period, grant funds may pay not more than 33 percent of such stipend; and
 (E)may require teacher leaders to pay back the cost of attaining a credential if they do not complete their term of service in the teacher leader development program.
								.
